DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim objections and interpretations
Regarding Claims 21 and 33, the phrase “wherein said plurality of indicator” is understood as equivalent to “wherein said plurality of indicators” (in other words, in plural form, as antecedently defined). Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

Claims 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 37-38, the phrase “configured to illuminate based a fourth/fifth clamping gap” is indefinite, as the expression “illuminate based” appears to include two verbs that are not interrelated logically to permit interpretation. For the purpose of further prosecuting the claim, the phrase will be understood as equivalent to reciting an additional indicator (i.e. a fourth indicator, in claim 37, and a fifth indicator in claim 38) configured to illuminate when a fourth, and fifth clamping gaps are respectively registered, the fourth gap being between the first and second gaps, the fifth gap being between the second and third gap.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-38  are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20030130677 by  Whitman et al. (“Whitman”) in view of US Pub 20090209946 by Swayze et al. (hereinafter “Swayze”).
Regarding Claim 21, Whitman teaches a surgical instrument system (assembly of all elements identified below), comprising: 
a surgical instrument (“surgical device”, Abstract); 
an end effector (assembly of first and second jaws 80 and 50, see below), comprising: 
a distal end (left end in Figs 3-4, see 50b, 80b); 
a proximal connection portion (“the quick connect coupling 511”, Fig. 8a-b, Para 0073) configured to attach said end effector to said surgical instrument; 
a first jaw 80; 
a second jaw 50 movable (compare Figs. 3-4) relative to said first jaw 80, wherein said second jaw 50 is movable between an open orientation (Fig. 3), a partially-closed orientation (any of the intermediate positions between the fully open position of Fig. 3 and the fully closed position of Fig. 4), and a closed orientation (the fully closed position of Figs. 4-6); and 
at least one sensor configured to detect an orientation of said second jaw 50 (first and second sensors 1246/1248  of encoders 1106/1108, as described in Para 0081-0082, note Para 0082 “the relative displacement of the second jaw 50 …may be used to ascertain the absolute 
a display (panel 615) (Paras 0093-0095, Fig. 15) comprising a plurality of indicators (618a, 618b, 616, Para 0093-0094), wherein said display 615 is configured to incrementally display discrete steps of partial closure of said second jaw 50 (Para 0093 suggests continuous, progressive display of all intermediate positions/orientations between the open and closed positions/orientations of Figs. 3 and 4, see above, inherently through an intermediate, “partially closed” orientation/position as recited: “data indicative of the gap between second jaw 50 and first jaw 80”. Further regarding the “incrementally … discrete” limitation, note “range” in Para 0094, additionally the discussion of “Anvil gap green range” and “Anvil gap blue range” in steps 2132, 2136 respectively, per Para 0126) by selectively illuminating indicators of said plurality of indicators (Paras 0093-0094 discloses how select indicators of the groups consisting of 618a, 618b, 616 are illuminated in turns, thus “selectively”; regarding “illuminating”, note that at least some of indicators 618a, 618b, 616 are disclosed as configured to emit light, hence “illuminate” – Para 0094: “LED [nn. L standing for “light”], a lamp, a light”; Para 0093: “”LCD“ [nn. LCD’s having a backlight providing light to a grid/pattern of pixels).
Note that the term “orientation” is interpreted as broadly as reasonably permitted, namely in line with the dictionary entry attached to a previous Office Action, i.e. somewhat equivalent to a relative location/position/arrangement (meaning #1b or 3).
Additionally regarding “orientation”, note that although Whitman’s embodiment discussed in more detail shows a linear type of relative displacement of the second jaw 50 relative to the first jaw 80, Whitman equally discloses an alternative embodiment in which jaws rotate/pivot with respect to each other, thus permitting an additional interpretation of “orientation” in the angular sense, per Para 0043: “Alternatively, opposing jaws 50 and 80 may open and close in scissor-like fashion, wherein the first ends 50a and 80a of the second jaw 50 and the first jaw 80 
Whitman is silent about the plurality of indicators being representing by first, second and third indicators illuminating based on respectively smaller clamping gaps. 
The 35 USC 103 rejection of all independent claims 21, 27, and 33 continue jointly below.

Regarding Claim 27, Whitman teaches a surgical system (assembly of all elements identified below, also note “surgical device”, Abstract), comprising: 
an elongate shaft (fastener 533 is shown as elongated, thus may be regarded as a “shaft”, see Fig. 8A-B, Para 0051) ; 
an end effector (assembly of first and second jaws 80 and 50, see below), comprising: 
a distal end (left end in Figs 3-4, see 50b, 80b); 
a proximal connection portion (“the quick connect coupling 511”, Fig. 8a-b, Para 0073) configured to attach said end effector to said elongate shaft (shaft 533 is connected to the described end effector at the location of proximal connection portion 511, see above); 
a first jaw 80; 
a second jaw 50 movable (compare Figs. 3-4) relative to said first jaw 80, wherein said second jaw 50 is movable between an open position (Fig. 3), a partially-closed position (any of the intermediate positions between the fully open position of Fig. 3 and the fully closed position of Fig. 4), and a closed position (the fully closed position of Figs. 4-6); and 
at least one sensor configured to sense a position of said second jaw 50 (first and second sensors 1246/1248  of encoders 1106/1108, as described in Para 0081-0082, note Para 0082 “the relative displacement of the second jaw 50 …may be used to ascertain the absolute position of the first jaw 80”. Also in Para 0082: ”position of the second jaw 50 …relative to …the first jaw 80 may be determined based on the output signal from the encoders 1106, 1108”); and 
LED [nn. L standing for “light”], a lamp, a light”; Para 0093: “”LCD“ [nn. LCD’s having a backlight providing light to a grid/pattern of pixels).
Whitman is silent about the plurality of indicia being representing by first, second and third indicia illuminating based on respectively smaller clamping gaps. 
The 35 USC 103 rejection of all independent claims 21, 27, and 33 continue jointly below.

Regarding Claim 33, Whitman teaches a surgical system (assembly of all elements identified below, also note “surgical device”, Abstract), comprising: 
an end effector (assembly of first and second jaws 80 and 50, see below), comprising: 
a first jaw 80; 
a second jaw 50 movable (compare Figs. 3-4) relative to said first jaw 80, wherein said second jaw 50 is movable between an open configuration (Fig. 3), a partially-closed 
a sensor responsive to a change in configuration of said second jaw 50 (either of first or second sensors 1246/1248  of encoders 1106/1108, as described in Para 0081-0082, note Para 0082 “the relative displacement of the second jaw 50 …may be used to ascertain the absolute position of the first jaw 80”. Also in Para 0082: ”position of the second jaw 50 …relative to …the first jaw 80 may be determined based on the output signal from the encoders 1106, 1108”); and 
a display (panel 615) (Paras 0093-0095, Fig. 15) comprising a plurality of indicators (618a, 618b, 616, Para 0093-0094), wherein said display 615 is configured to sequentially display (a display is necessarily visible, and displays as a visual representation) discrete steps of partial closure of said second jaw 50 (Para 0093 suggests continuous, progressive display of all intermediate positions between the open and closed positions of Figs. 3 and 4, see above, inherently through any of the intermediate, “partially closed” positions as recited: “data indicative of the gap between second jaw 50 and first jaw 80”. Further regarding the “sequentially display” limitation, note “range” in Para 0094, additionally the discussion of “Anvil gap green range” and “Anvil gap blue range” in steps 2132, 2136 respectively, per Para 0126) by selectively illuminating indicators of said plurality of indicators (Paras 0093-0094 discloses how select indicators of the groups consisting of 618a, 618b, 616 are illuminated in turns, thus “selectively”; regarding “illuminating”, note that at least some of indicators 618a, 618b, 616 are disclosed as configured to emit light, hence “illuminate” – Para 0094: “LED [nn. L standing for “light”], a lamp, a light”; Para 0093: “”LCD“ [nn. LCD’s having a backlight providing light to a grid/pattern of pixels).
Whitman is silent about a first, second and third indicators illuminating based on respectively smaller clamping gaps. 
The 35 USC 103 rejection of all independent claims 21, 27, and 33 continue jointly below.

For Applicant’s convenience and for brevity purposes, the 35 USC 103 rejection of all independent claims 21, 27, and 33 is presented jointly below.
Swayze teaches a similar surgical instrument comprising a display comprising a plurality of indicators / indicia (1720, 1722, 1724, 1726, Figs. 26-30) indicating a sequence of illuminating actions for different degrees of jaw partial openings (in other words a sequence of correspondingly decreasing clamping gaps corresponding to sequentially decreasing tissue thicknesses: first indicator/indicium 1726 indicating a first gap T4 in Fig. 30 as a first gap between the jaws, indicator/indicium 1722 indicating gap T2 in Fig. 28 as a second clamping gap between the jaws, and indicator/indicium 1720 indicating gap T1 as a third gap, 	wherein T1 (third gap) < T2 (second gap) <T4 (first gap).
Swayze even teaches a fourth indicator 1724 indicating a fourth clamping gap T3 in Fig. 29 located between the first and second indicators 1726 and 1722, configured to indicate a fourth clamping gap T3 that is between the first T4 and second T2 clamping gaps, in other words: T2 (second gap) < T3 (fourth gap) <T4 (first gap).


    PNG
    media_image1.png
    987
    817
    media_image1.png
    Greyscale

Figs. 27-30 of Swayze


Therefore, each of independent claims 21, 27, and 33 is obvious over Whitman in view of Swayze.

Regarding Claims 22, 28, and 34 (similar language, different dependency), Whitman further teaches a controller 1122 configured to interrogate said at least one sensor 1246/1248 to determine said orientation/position/configuration of said second jaw 50, and wherein said controller 1122 is configured to communicate a discrete step of closure of said second jaw 50 to said display 615 based on said interrogation (Para 0081: “output of the sensors 1246, 1248 is persistent …based on the output signal from the encoders 1106, 1108 …may thereby determine the position”, also Para 0093: “display device 616 may display…data indicative of the gap between second jaw 50 and first jaw 80 as determined in accordance with the output signal of encoders 1106, 1108”).

Regarding Claims 23 and 29 (similar language, different dependency), Whitman further teaches that the at least one sensor 1246/1248 detecting an orientation/position of said second jaw 50 is based on said at least one sensor 1246/1248 detecting a gap (Para 0093: “data indicative of the gap between second jaw 50 and first jaw 80”) between said first jaw 80 and said second jaw 50 .

Regarding Claims 24 and 30 (similar language, different dependency), Whitman further teaches that said at least one sensor 1246/1248 detecting an orientation/position of said second jaw 50 is based on said at least one sensor detecting an angular position of said second jaw 50 relative to said first jaw 80 (in particular, the angular position/orientation detected is the position/orientation at 0° made by the second jaw with respect to the first jaw 80, see Figs. 3-5. In other words, as the gap (Para 0093: “data indicative of the gap between second jaw 50 and first jaw 80”) between the jaws is measured/detected, the angular orientation/position of the second jaw is parallel relative to the first jaw (in fact, it is always parallel, per Figs. 3-5).

Regarding Claims 25, 31, and 35 (similar language, different dependency), Whitman further teaches the display 615 being configured to display/depict when said second jaw 50 is positioned intermediate two discrete steps of closure (e.g. when second jaw 50 is located intermediate/between the fully opened position of Fig. 3 and the fully closed position of Fig. 4, specifically see level “green” (corresponding to a more open second jaw for clamping relatively thicker tissues) described in Para 0126 as being an intermediate level/position/configuration/orientation between fully open (Fig. 3) and level “blue” corresponding to a more closely approximated anvil for clamping thinner tissues.

Regarding Claims 26, 32, and 36 (similar language, different dependency), Whitman further teaches the end effector comprising a staple cartridge (Para 0059: “staple holder 513 

Regarding Claim 37, Whitman as modified by Swayze above includes all limitations, including a fourth indicator configured to indicate a fourth clamping gap between the first and second clamping gaps (see claim interpretation above, and refer to the rejection of parent claim 21 which discusses in details Swayze’s teachings regarding a fourth indicator 1724 indicating a fourth clamping gap T3 in Fig. 29 located between the first and second indicators 1726 and 1722, configured to indicate a fourth clamping gap T3 that is between the first T4 and second T2 clamping gaps, in other words: T2 (second gap) < T3 (fourth gap) <T4 (first gap). 
The modification detailed in the 35 USC 103 rejection of parent Claim 21 includes all limitations, as currently interpreted. 

Regarding Claim 38, Whitman as modified by Swayze do not expressly disclose a fifth indicator located between the second and third indicators, illuminating to indicate a fifth clamping gap between the second and third clamping gaps.
However, it would have been obvious to a person of ordinary skill in the art having the teachings of Whitman and Swayze before them at the time the application was filed, to provide for an intermediate fifth indicator between the second and third indicators, similarly to how Swayze provided a fourth indicator 1724 between the first 1726 and second 1722 indicators. A person of ordinary skill in the art would have been motivated to make such modification in order to further provide additional granularity/specificity/precision (i.e. an even finer, higher-resolution, manner of characterizing the degree of jaw-closing and/or tissue clamping) to the previously modified Whitman’s instrument. In other words, a more refined gradual array of indicator would have presented advantages recognizable by a person of ordinary skill in the art , as a surgeon using the modified instrument would have benefited from real-time indication of the relative jaw .

Response to Arguments
Applicant's arguments filed 11/1/2021, regarding the 35 USC 102 rejections over Whitman have been fully considered but they are moot because because the arguments do not apply to the references being used in the current rejection (see references to Swayze, above). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU, Ph.D. whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731